Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 05/12/2021. In virtue of this communication, claims 1-54 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/12/2021 and 08/16/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 05/12/2021 accepted as part of the formal application.

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting.
Claims 30, 43 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 22 and 26 of U.S. Patent No. 11038281.
US Application 17318559
Claim 30, An antenna apparatus comprising:
a first subassembly comprising a plurality of antenna elements; and
a second subassembly adhered to the first subassembly, the second subassembly comprising a plurality of components of a beamforming network encapsulated within a molding material, and further comprising one or more interconnect layers on the molding material that electrically couple the plurality of components of the beamforming network to one another and to the plurality of antenna elements.





Claim 43, A method of forming an antenna apparatus, comprising:
forming a first subassembly comprising a plurality of antenna elements;
encapsulating a plurality of beamforming components of a beamforming network within a molding material to form an embedded component structure;
forming one or more interconnect layers on the embedded component structure, thereby forming a second subassembly, the one or more interconnect layers interconnecting the plurality of beamforming components; and
adhering and electrically connecting the first subassembly to the second subassembly so that the plurality of beamforming components are electrically coupled to the plurality of antenna elements.




























Claim 54, An antenna apparatus formed by:
forming a first subassembly comprising a plurality of antenna elements;
encapsulating a plurality of beamforming components of a beamforming network within a molding material to form an embedded component structure;
forming one or more interconnect layers on the embedded component structure, thereby forming a second subassembly, the one or more interconnect layers interconnecting the plurality of beamforming components; and
adhering and electrically connecting the first subassembly to the second subassembly so that the plurality of beamforming components are electrically coupled to the plurality of antenna elements.












US Patent 11038281
Claim 1, Antenna apparatus comprising: 

a first subassembly comprising a plurality of antenna elements; and
a second subassembly adhered to the first subassembly, the second subassembly comprising a plurality of components of a beamforming network encapsulated within a molding material, and further comprising interconnect layers on the molding material to electrically couple the plurality of components of the beamforming network to the plurality of antenna elements; 
wherein the plurality of components includes a plurality of amplifiers coupled to the plurality of antenna elements through a plurality of vias within the interconnect layers.

Claim 20, A method of forming an antenna apparatus, comprising:
forming a first subassembly comprising a plurality of antenna elements;
encapsulating a plurality of beamforming components of a beamforming network within a molding material to form an embedded component structure;
forming one or more interconnect layers on the embedded component structure, thereby forming a second subassembly; and


adhering and electrically connecting the first subassembly to the second subassembly so that the plurality of beamforming components are electrically coupled to the plurality of antenna elements;
wherein said encapsulating a plurality of beamforming components comprises: providing a carrier with adhesive foil adhered thereto;
placing the plurality of beamforming components on a surface of the adhesive foil;
applying the molding material in an uncured state around the beamforming components while placed on the adhesive foil surface;
curing the molding material to form an interim structure; and
removing the carrier and the adhesive foil from the interim structure to form the embedded component structure.
Claim 22, The method of claim 20, wherein said forming one or more interconnect layers comprises forming a plurality of vias completely through the one or more interconnect layers for direct electrical connection of at least some of the beamforming components to respective ones of the antenna elements when the first and second subassemblies are adhered and electrically connected to one another.

Claim 26, An antenna apparatus formed by:
forming a first subassembly comprising a plurality of antenna elements; encapsulating a plurality of beamforming components of a beamforming network within a molding material to form an embedded component structure; forming one or more interconnect layers on the embedded component structure, thereby forming a second subassembly; and 



adhering and electrically connecting the first subassembly to the second subassembly so that the plurality of beamforming components are electrically coupled to the plurality of antenna elements;
wherein the plurality of beamforming components includes an input/output port, a combiner/divider network, and a plurality of integrated circuit (IC) chips each electrically coupled to at least one of the antenna elements, wherein: the input/output port routes a transmit radio frequency (RF) signal in a transmit direction to the combiner/divider network and/or routes a combined receive RF signal from the combiner/divider network in a receive direction; the combiner/divider network is configured to divide the RF transmit signal into a plurality of divided transmit RF signals and/or combine a plurality of modified RF receive signals, each received from one of the IC chips, into the combined RF receive signal; and each of the IC chips is configured to modify a respective one of the divided RF transmit signals to provide a modified RF transmit signal and output the same to the at least one antenna element coupled thereto and/or modify an RF receive signal provided from the at least one antenna element coupled thereto to provide one of the modified RF receive signals to the combiner/divider network; wherein each of the IC chips comprises at least one of: (i) a transmit amplifier and/or a transmit phase shifter, or (ii) a receive amplifier and/or a receive phase shifter, to modify the divided RF transmit signal and/or the RF receive signal provided thereto.
Claim 22, The method of claim 20, wherein said forming one or more interconnect layers comprises forming a plurality of vias completely through the one or more interconnect layers for direct electrical connection of at least some of the beamforming components to respective ones of the antenna elements when the first and second subassemblies are adhered and electrically connected to one another.




Allowable Subject Matter
Claims 31-42 and 44-53 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, prior art of record or most closely prior art fails to disclose, “the molding material has a first planar surface facing the one or more interconnect layers, and a second planar surface opposite the first planar surface”.
Regarding claim 32, prior art of record or most closely prior art fails to disclose, “first and second components of the plurality of components have different respective thicknesses”.
Regarding claim 33, prior art of record or most closely prior art fails to disclose, “first and second components of the plurality of components comprise different respective types of circuits”.
Dependent claims 34-36 are considered to be allowable by virtue of their dependencies on claim 33.
Regarding claim 37, prior art of record or most closely prior art fails to disclose, “each of the plurality of components of the beamforming network has a surface co-planar with a surface of the molding material”.
Regarding claim 38, prior art of record or most closely prior art fails to disclose, “the plurality of antenna elements are on a first surface of the first subassembly, and the first subassembly further comprises an array of vias directly connected to the plurality of antenna elements and extending to a second surface of the first subassembly, wherein the second subassembly is adhered to the second surface of the first subassembly”.
Regarding claim 39, prior art of record or most closely prior art fails to disclose, “the first subassembly has a top surface and a bottom surface, the plurality of antenna elements are disposed at the top surface, and the first subassembly further comprising a ground plane disposed at the bottom surface”.
Regarding claim 40, prior art of record or most closely prior art fails to disclose, “the first and second subassemblies are adhered to one another by at least a plurality of ground-signal-ground (GSG) solder connections, each coupling one of the antenna elements to signal and ground contacts on the one or more interconnect layers”.
Regarding claim 41, prior art of record or most closely prior art fails to disclose, “the plurality of components includes an input/output port, a combiner/divider network, and a plurality of integrated circuit (IC) chips each electrically coupled to at least one of the antenna elements, wherein: the input/output port routes a transmit radio frequency (RF) signal in a transmit direction to the combiner/divider network and/or routes a combined receive RF signal from the combiner/divider network in a receive direction; the combiner/divider network is configured to divide the RF transmit signal into a plurality of divided transmit RF signals and/or combine a plurality of modified RF receive signals, each received from one of the IC chips, into the combined RF receive signal; and each of the IC chips is configured to modify a respective one of the divided RF transmit signals to provide a modified RF transmit signal and output the same to the at least one antenna element coupled thereto and/or modify an RF receive signal provided from the at least one antenna element coupled thereto to provide one of the modified RF receive signals to the combiner/divider network”.
Regarding claim 42, prior art of record or most closely prior art fails to disclose, “the components comprise a plurality of integrated circuit (IC) chips arranged in rows and columns of a two dimensional array, each IC chip spaced from one another in a row direction and in a column direction and each directly underlying and electrically connected to at least two probe feeds that connect at least two corresponding antenna elements to the respective IC chip”.
Regarding claim 44, prior art of record or most closely prior art fails to disclose, “the molding material is formed within the second subassembly with a first planar surface facing the one or more interconnect layers, and a second planar surface opposite the first planar surface”.
Regarding claim 45, prior art of record or most closely prior art fails to disclose, “first and second components of the plurality of components have different respective thicknesses”.
Regarding claim 46, prior art of record or most closely prior art fails to disclose, “first and second components of the plurality of components comprise different respective types of circuits”.
Dependent claims 47-48 are considered to be allowable by virtue of their dependencies on claim 46.
Regarding claim 49, prior art of record or most closely prior art fails to disclose, “said adhering and electrically connecting the first subassembly to the second subassembly comprises heating and cooling a plurality of ground-signal-ground (GSG) solder connections between respective signal pads and ground pads on each of the first and second subassemblies”.
Regarding claim 50, prior art of record or most closely prior art fails to disclose, “said forming one or more interconnect layers comprises forming a plurality of vias completely through the one or more interconnect layers for direct electrical connection of at least some of the beamforming components to respective ones of the antenna elements when the first and second subassemblies are adhered and electrically connected to one another”.
Regarding claim 51, prior art of record or most closely prior art fails to disclose, “said encapsulating a plurality of beamforming components comprises: providing a carrier with adhesive foil adhered thereto; placing the plurality of beamforming components on a surface of the adhesive foil; applying the molding material in an uncured state around the beamforming components while placed on the adhesive foil surface; curing the molding material to form an interim structure; and removing the carrier and the adhesive foil from the interim structure to form the embedded component structure”.
Dependent claim 52 is considered to be allowable by virtue of its dependency on claim 51.
Regarding claim 53, prior art of record or most closely prior art fails to disclose, “attaching heat spreader tabs to respective major surfaces of at least some of the beamforming components prior to encapsulating the beamforming components”.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAI V TRAN/Primary Examiner, Art Unit 2845